Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 1 of 15




                        EXHIBIT A
       Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 2 of 15

                                                 


                                                                                      Mike Shuler

                                                                         Chevy Chase, MD


Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

November 2, 2020

Re: Sentencing letter for Michael Gramins

Dear Judge Chatigny,

My name is Mike Shuler and I have had the pleasure of a great friendship with Mike Gramins for
almost 20 years. Since meeting at Georgetown University in the fall of 2001, Mike Gramins
became one of my closest friends and remains a steadfast positive influence in my life to this day.
I have been in a state of shock for the last five years that Mike was even charged with a crime and
then devastated when he was found guilty of one count of conspiracy. He is one of the most honest
and sincere people I have ever met in my life. He has always, and will always, do the right thing,
and not because someone is watching, but simply because that is who he is as a person.

I am hopeful that in writing this letter you will come to know the genuine, earnest, and sincere
man that I am proud to call my friend. I believe it is important for you to understand the man, the
father, the husband, and the friend that is Mike Gramins. He has been a constant in my life and
someone I consider a role model to me and now my children. Over the years, I have consistently
looked to Mike as an advisor on personal and professional challenges. There is not an issue upon
which I would not value Mike’s opinion.

We meet in the fall of Sophomore year at Georgetown University when we were neighbors in the
Village A apartments, and since then we have been a significant presence in each other’s lives.
Hailing from Chicago, and the youngest of seven children, Mike was not always able to travel
home for holidays. My family, local to Georgetown University, was always eager to expand their
table and Mike became an honorary Shuler at our family holiday gatherings for Thanksgiving and
Easter over our course of study. Mike and I were roommates junior and senior year and we dated
girls that were roommates. Basically, when Mike was not studying, we were together. It was very
clear that Mike was extraordinarily focused and determined throughout college - he was not a
college student looking to play video games and waste four years partying. He never fell to
temptations of college and always had a long-term disciplined perspective about why he was there
and the preparation for his career. He understood the value of time and the value of opportunity
better than anyone at that age. I played on the lacrosse team at Georgetown and tore my ACL

                                                                                                 1

                                                                                                Ex. A-46
       Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 3 of 15

                                                   


sophomore year and considered a fifth year in college. As I was outlining the pros and cons of a
fifth year, Mike told me that I should consider the opportunity cost and understand the value of
my time in that fifth year. He was right, and it helped me focus and gain perspective on life after
college - which helped me through my remaining two and a half years at school and in my
professional career.

He did everything the right way, and everyone respected Mike’s commitment to his goals. It was
clear to all that he would be successful in his future because he was so disciplined and focused,
not taking short cuts, and exhibiting unparalleled drive and a moral compass. He juggled the most
difficult classes, multiple jobs necessary to help pay for college, and maintained time for his friends
- he always made time to help his friends. We both attended Jesuit high schools and he encouraged
me to attend mass with him. What I learned those three years has remained true throughout our
relationship. He is smart, dedicated, extremely ethical, loyal, honest, hardworking, and extremely
organized. As a practical joke, girlfriends would come over to our house and “unorganize” his
closet from a color-coordinated fastidiously appointed arrangement, to one of disarray and chaos;
we all had a good laugh (Mike included), but the closet would always be carefully systematized
again by the end of the day.

At the end of those four years, Mike fulfilled his college goal: to graduate with top grades and start
an excellent job in New York City. He had choices and was thrilled to accept a job at Lehman
Brothers. I would remain in DC: I accepted a job with Newmark doing commercial leasing
brokerage. While I was sad that Mike and I would not be in the same city, I was thrilled that
someone who was so committed to his dream would see it come to fruition. Additionally, I knew
the distance would not detract from our friendship and we used it to create many wonderful
traditions. We organized several events throughout the year and created other excuses to see one
another. For many years, we looked forward to our NYC Christmas weekend, a Georgetown
basketball game in DC, and summer weekends in crowded beach houses in Long Island. When
we were not together, we communicated frequently over text and phone. He has always kept me
focused on what is important in life: faith, family and friends.

On a December night in 2006 when I was in NY, I finally had the opportunity to meet the young
woman Mike spoke so well of: Natalie. We went to the bar at the top of the Peninsula Hotel,
which indicated to me that she was special to Mike and he wanted to make a good impression.
We had a wonderful evening and continued the following day. Natalie, Mike, and I went to
breakfast in New York before my midday train. Natalie went home and I postponed my train
several times throughout that day. It was so excellent to have this time together; neither one wanted
it to end. We talked for hours about Natalie, our parents, our families, work, faith and life. In
2010, I too had found someone special and was excited to introduce her to Mike and Natalie. We
scheduled a visit with Mike and Natalie during a trip to Long Island, and a casual brunch turned
into a day-long event with stories, many card games, and tremendous memories. We went on to
marry these significant others, each other by our sides throughout the process. Sharing some of
these important life events has only served to solidify that friendship/family bond that the four of
us now share to this day.


                                                                                                     2

                                                                                                    Ex. A-46
       Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 4 of 15

                                                  


Mike’s desire to be with family and friends has never been so visible than by his Long Island
home. It was the embodiment of the dedication and commitment to his academics and his constant
pursuit of excellence as a young professional that provided him the ability to build a place for his
family and friends to enjoy together. It was the place he and Natalie would raise their children and
make a lifetime of memories. My wife and two children now share in many of those memories,
and it became a gathering place for our friends from college, our significant others and our growing
families. All were always welcome.

Mike and Natalie welcomed their first child,                 (     ) in the spring of 2014, and we
welcomed              later that summer. It has been incredible to see these two boys form that
brotherly bond that their Dads share. We hope they will be roommates at Georgetown one day!
Mike and Natalie have since welcomed                  (spring 2017) and continued to raise their
family, live, and work in Manhattan. Despite demanding career obligations, they both sought to
be home for family dinners, bedtime stories, and to instill that sense of humility, hard work, and
discipline in their young children.

In the winter of 2015, their world came to a screeching halt. As our families and young children
gathered for brunch in Manhattan, we learned of the nightmare that Mike and Natalie were now
living in. While my wife, Natalie and I all shed a tear at this gathering, Mike remained strong; he
was determined in this, as he was in all things in life, to remain disciplined, optimistic and
thoughtful about how he would tackle (and hopefully overcome) this situation.

Over the past 5 years I have watched the horror of this saga drain a man and his family. Never
once has Mike or Natalie publicly complained and rarely has anyone even see a frown on one of
their faces. But anyone who knows them has seen how impossibly challenging it has been. They
have done everything to shield      and               from seeing the pain and fear in their eyes.
They have continued to been loving and nurturing parents facing unimaginable circumstances. My
admiration for Mike has grown and I tell him such often. We have been in private settings and the
pain and fear was so crippling that tears have erupted. On multiple occasions when I traveled to
Hartford to support Mike and Natalie during the trial, I sat in unbelievable shock…how was this
happening and how do they maintain their strength? The fear and anxiety would be crippling to
most, but Mike and Natalie have remained a united front, and maintained a loving patient
household. They are pillars of strength for each other. This is a man who never broke a rule and
has lived an exemplary life focused on his faith, family and friends. As I think now about how this
family could be separated and the long-term catastrophic effects of this, it brings tears to my eyes.

I have been with Mike on this journey, offering assistance however and whenever I can, though
he does not ask for much. Throughout these 5 years there have been glimmers of hope, but it has
been a rollercoaster of emotions. We have had the chance to see them often- no longer in Long
Island or New York, but similarly distanced now in Chapel Hill, North Carolina. The cost of New
York living became unbearable on Natalie’s salary while Mike fights to stay out jail. The
memories in Long Island are soon to be just memories as they now must sell the home. But now,
he fights just for his family, to be there for them so he can continue to make memories: to simply
read nighttime stories and enjoy meals together. His family needs him and he needs his family.

                                                                                                   3

                                                                                                  Ex. A-46
       Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 5 of 15

                                                  


He wakes in fear that     and              will see their father behind bars. I wake in fear of the
same penance. We want Mike and Natalie in our children’s lives as well because they are excellent
role models and such trusted friends of our family. They are constants in our lives and us in
theirs…we would not want it any other way. They are the people you want your children to
emulate: doing the right thing, showing strength, showing dedication to their faith, and supporting
each other and friends and family along the way.

Through all his early career success he was the same humble hardworking guy from a Chicago
suburb who loved his family, his faith and his friendships. Mike is the most honest person I
know, and I would trust him with anything in my life. He is the best of the best and I hope I have
demonstrated, in this brief letter, the essence of Mike as a friend, student, professional, husband,
and father. I beg you not to send him to prison, please - he is wonderful father and husband who
has endured insufferable pain and anguish. He has received his penalty. And his family has
already received enough punishment. Please consider sentence of probation without court
supervision.

Sincerely,
Michael Shuler
       





Mikeasagroomsmanatmywedding




                             








                                                                                                   4

                                                                                                  Ex. A-46
       Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 6 of 15

                                                   


       Shulerand GraminsͲfastfriends(summer2015Ͳ2016)





                                                                          

                                                




                                              

MikeandNatalieGramins(left),MikeandMaureenShuler(right)




                                                                              



                                                                                   5

                                                                               Ex. A-46
Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 7 of 15




                                                                    Ex. A-47
Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 8 of 15




                                                                    Ex. A-47
       Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 9 of 15




Hon.RobertN.Chatigny
UnitedStatesDistrictCourtofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreet,Room228
Hartford,Connecticut06103

October31,2020

DearJudgeChatigny,

IwritetoyoutodayinhopesthatImayshedlightontheexemplarycharacterofMichael
Gramins.

IfirstmetMikeatGeorgetowninthefallof2000,wherewewerebothfreshmaninthe
Undergraduateschool.Wewerepartofalargergroupoffriendsandsociallykneweachother.
Itwasnotuntiloursophomoreyearthatourfriendshipdeepened,andIlearnedmoreabouthis
truecharacter.

MikeandIhadbeenselectedtoparticipateinanhonorsEnglishclassforsophomorestaughtby
ProfessorJoanHolmer–anintelligent,darkͲhaired,crackͲaͲwhip,sharp,literatureprofessor
whowasheldinhighesteembyallwhoknewher.Aspartofthissmallclassthatmeetweekly
todiscussEnglishliterature,wehadanexorbitantreadingloadassignedtousbyDrHolmerin
additiontoouralreadyhecticschedules.Thecoursedidnotcarrymorecreditsthanaless
rigorouscourse,anditdidn’tdirectlycontributetoMike’smajor,buthewasthetypeof
studentwhowentaboveandbeyond–andhissigningupforthisrigourscourseworkisa
testamenttohisstrongworkethicanddedicationtolearning.

Ourclassstudiedawiderangeoftheclassics:fromChauncer’sCanteryburyTalestoFlannery
O’Connor’sShortStories.Itisdebatinganddiscussingthegreatliteratureinthesegroup
sessionsthatIremembermostaboutGeorgetownandMike(whomweaffectionatelycalled
“Grambo”).GraminsbroughttoeachdiscussionhisstrongCatholicfaith,hisloveoffamilyand
loyaltyforhisfriends,anopenmindandadeepappreciationforvariousviewpoints.Debating
himonthefinerpointsofliteraturewasoneofthebrightestmemoriesduringmyundergrad
career.

Inadditiontohisstrongmoralcharacter,hisgenerousspiritwasonfulldisplay,whenafew
weeksafterthecoursewasover,hesuggestedthatweinviteDrHolmertodinner–atthe
quintessentialGeorgetownundergrounddiner,theTombs,inordertothankherforher
mentorship.Shegladlyaccepted.

Idonotknowofanyotherstudentwhowouldhavegonetosucheffortstoshowhis
appreciationforabelovedfacultymember.Andshewascertainlymovedbythegesture;she
mentionedoverdinnerthatitwasthefirsttimestudentshadofferedtotakeheroutinher
career.



                                                                                             Ex. A-48
      Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 10 of 15






MikeGraminsisnotonlyadedicatedstudentandfriend,butheisalsoawonderfulbrother,
son,husbandandfather.Hecaresdeeplyaboutthosearoundhimandisgreatlylovedin
return.

OnequotefromFlanneryO’Connorthatwereadthatyearstillstandsoutinmymind:“Memory
believesbeforeknowingremembers.”Andmymemoryofmyundergraduateyearswith
Graminsandourdecadeslongfriendshipsincethen,knowshimtobearemarkableindividual
withastrongintellectandahugeheart.

Itismysinceresthopethatyoutakethisintoconsiderationduringyoursentencing.



Mostsincerely,

ShieldsW.CallahanMD

DirectorofMohsMicrographicSurgery
DepartmentofDermatology
VirginiaCommonwealthUniversity
Richmond,Virginia






                                                                                          Ex. A-48
       Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 11 of 15




                                                                                       Amanda Holt Corey

                                                                                      Westport, CT

                                                                                       November 22, 2020

Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny,

I am writing this letter to you on behalf of my best friend--Natalie Gramins. While you may only know of
Natalie as Michael Gramins' wife, I have had the pleasure of knowing her for almost twenty years. Soon
after I moved to New York City we were introduced by mutual friends. In a city full of strangers I found
someone who very soon became, and still is, family. We spent our twenties growing up
together--learning how to navigate careers, job losses and changes, moves and heartbreaks. We
celebrated birthdays, holidays and all manner of other events together. When I tell you that Natalie is a
person you would want in your life and on your team I cannot stress enough how true that statement is.
She is a woman of integrity, loyalty and kindness. She remembers every birthday, anniversary, small
event that has ever occurred and never fails to ask you about it. She remembers the names of your sisters
and brothers, asks about your grandparents, and genuinely wants to know and cares about the answers.
She is organized, meticulous with scheduling, strong, and overwhelmingly optimistic.

Later on into our twenties I watched Natalie fall in love with a charming, kind, loving young man who
very quickly became a dear friend of mine as well. I watched as they traveled together and she learned to
scuba dive because it was one of Michael's hobbies that he wanted to share with her. I watched them
grow together as a couple, eventually move in together and get married. In that same time period I met
my now husband, and I watched as Natalie and Michael both came to love him in the same way I love
Michael. We then all traveled together, spent New Years Eves together, enjoyed countless dinners in the
city and weekends in Quogue. We attended each other's bridal showers, bachelorette weekends,
weddings, met extended family members and celebrated all of life's big and small moments. I watched as
my best friend became a mother and embraced motherhood so beautifully, and I watched as Michael
became a father. A father who is genuinely joyous about being a father. A father who changes diapers
and takes sleep shifts to make sure his wife gets some rest. A father who knows the routines and is in all
aspects a true partner. A father and a partner who actually likes folding laundry and doing dishes! In that
same time period my husband and I welcomed a daughter (             ) and in the past six years we've
watched our babies become best friends. They now spend every New Year's Eve together (until this year
sadly due to Covid) and play like brother and sister. Our daughter loves Auntie Natalie and Michael as
much as (if not more than) her actual aunts and uncles. I am so grateful to have such a strong female role
model for         .

Then, five years ago, I watched as my best friend was dealt the crushing blow of having her husband--this
man who is so genuine, so trustworthy and reliable, so genuinely loyal and forthcoming--be indicted. I
watched the toll it took on her as a fairly new mother, a wife, and as a friend. She became someone who
had to hold it all together for everyone so that the pieces didn't unravel. I watched her become even
stronger than I ever knew was possible while at the same time more emotional and fragile than I'd ever




                                                                                                         Ex. A-49
       Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 12 of 15




known her. I watched as Michael remained the calm, positive person I've always known him to be under
such an incredible amount of stress. I watched as they debated having another baby during this period of
life and ultimately decided their family wouldn't be complete with a sibling for their son. I watched as
Natalie became a mother for a second time and Michael became positively smitten with his daughter. I
also watched as they struggled to remain positive while continuing to provide a happy, nurturing home for
their children.

Later, I sat in court with Natalie for days on end and watched as she listened to her husband being
presented as a criminal and a liar. I walked the halls of the courthouse with her looking for a security
guard to find a room where she could pump or feed the baby on the days she needed to bring her to court.
I held her hand in the courtroom when I saw the tears in her eyes. Every day of that trial both Natalie and
Michael asked me "How are you?" "How is Miss               ?" Even under such duress they were still the
same kind, thoughtful people they have always been--thinking of others when most of us would only be
able to focus on ourselves and our own situation.

I have spent the last few years since the verdict watching my best friend work harder than she ever has to
provide for her family. She has sacrificed all travel--something that used to bring her great joy--other
than work required travel. Work required travel that had her away from her home and children for
multiple days almost every week. My strong, confident friend has cried almost every time I've seen or
spoken to her because she is experiencing such great stress and anxiety under the weight of such
responsibility. She has focused entirely on her children and being a support system for Michael. She has
sacrificed almost all other areas of her life. Ultimately Natalie made the decision this year to take a job in
North Carolina where they could live and she could provide for them on a one salary income. She made
the sacrifice to leave New York, a city she had lived in and loved for twenty years. While they are closer
to her parents which will be lovely in non Covid times, they moved to a town where they knew virtually
no one--where their children had no friends and had to start over at new schools in an unfamiliar home.
Natalie & Michael left behind everyone they knew in the city and everything they'd been building for
their whole adult lives. They moved away from a city where they had planned to live and raise their
children for their whole lives. They put their Quogue house on the market--the house they put years of
love and labor into making it a place their children would grow up in and make their memories in.
Leaving the place you call home is difficult in even the happiest of times--this move has been
heartbreaking and life changing for all of them.

The ONLY reason Natalie has been able to balance working, maintaining their home and continuing to
raise bright, happy children is because Michael is a completely hands on father and partner--a parent who
knows where the socks are and how likes his peppers cut. Without his presence I honestly do not know
how Natalie would have held it all together.

Natalie committed to Michael and has stood by his side this whole time because that is the kind of person
she is--loyal, loving, compassionate. But she is also exhausted, overwhelmed and ready to have her
partner back fully. I beg you to consider the effect that the last five years have had on Natalie and their
children during sentencing. Not only do I believe in my heart of hearts that Michael is one of the most
honorable and upstanding people I have ever known, but I also strongly believe their family has sacrificed
and suffered enough over the past five years.

Sincerely,




Amanda Holt Corey



                                                                                                           Ex. A-49
Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 13 of 15




                                                                     Ex. A-50
Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 14 of 15




                                                                     Ex. A-50
Case 3:15-cr-00155-RNC Document 585-4 Filed 12/03/20 Page 15 of 15




                                                                     Ex. A-50
